EXHIBIT 10(r)

TIME-VESTED
RESTRICTED STOCK AGREEMENT

CANTEL MEDICAL CORP. 

2016 EQUITY INCENTIVE PLAN

 

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made effective as of this
____ day of                        , ______, (the “Grant Date”) by and between
Cantel Medical Corp., a Delaware corporation (the “Company”), and
_________________________ (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to grant a time-vested Restricted Stock Award to the
Participant for Shares of the Company’s common stock pursuant to Section 8 of
the Company’s 2016 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Committee under the Plan has authorized the grant of a time-vested
Restricted Stock Award to the Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.         Grant of Restricted Stock Award.  The Company hereby grants to the
Participant on the Grant Date set forth above a Restricted Stock Award (the
“Award”) for ____________ (                ) shares of common stock of the
Company, par value $.10 per share (the “Shares”), on the terms and conditions
set forth herein, which Shares are subject to adjustment pursuant to Section
4(g) of the Plan.  The Shares will be issued to the Participant for no cash
consideration.  The Company will cause the Shares to be issued in “book form”
with its transfer agent until such time as the risk of forfeiture and other
transfer restrictions set forth in this Agreement have lapsed with respect to
such Shares, at which time the Company will cause the Shares to be delivered to
the Participant.  In the alternative, in the Company’s sole discretion, the
Company will cause to be issued one or more stock certificates representing such
Shares in the Participant’s name, and will hold each such certificate (together
with a stock power duly executed in blank by the Participant) represented by the
certificate.  The Company will place a legend on such certificates describing
the risk of forfeiture and other transfer restrictions set forth in this
Agreement providing for the cancellation of such certificates if the Shares are
forfeited as provided in Section 2 below.  Until such risk of forfeiture has
lapsed or the Shares subject to this Award have been forfeited pursuant to
Section 2 below, the Participant is entitled to vote the Shares and to receive
all dividends or other distributions attributable to such Shares, but the
Participant will not have any other rights as a stockholder with respect to such
Shares.

 





--------------------------------------------------------------------------------

 



2.         Vesting of Restricted Stock.

(a)        The Shares subject to this Award will remain forfeitable until the
risk of forfeiture lapses according to the following vesting schedule:

 

 

 

 

Vesting Date

 

Number of Shares

First anniversary of the Grant Date

 

__________

Second anniversary of the Grant Date

 

__________

Third anniversary of the Grant Date

 

__________

(b)        Subject to the provisions of paragraphs (e) and (f) below, if the
Participant’s employment by or service with the Company and its Subsidiaries
terminates, other than by reason of the Participant’s death or Disability, so
that the Participant is no longer providing services to the Company or any of
its Subsidiaries at any time prior to a Vesting Date, the Participant will
immediately forfeit all Shares subject to this Award which have not yet vested
and for which the risk of forfeiture has not lapsed.

(c)        If the Participant’s employment by or service with the Company and
its Subsidiaries terminates as a result of Participant’s death, all previously
unvested Shares subject to this Award as of the date of Participant’s
termination of service immediately will become vested and no longer subject to
any risk of forfeiture.

(d)        If the Participant’s employment by or service with the Company and
its Subsidiaries terminates as a result of Participant’s Disability, any
previously unvested Shares subject to this Award that would have vested during
the 12 month period following the date of the Participant’s termination of
service but for the cessation of the Participant’s service with the Company or a
Subsidiary immediately will become vested and no longer subject to any risk of
forfeiture.

(e)        The Participant also will be entitled to certain accelerated vesting
in connection with a termination of Participant’s employment by or service with
the Company and its Subsidiaries following a Change in Control to the extent
permitted by Section 10 of the Plan. 

(f)        The foregoing provisions (c)-(e) are subject to the terms of the Plan
and any other Benefit Plan that covers the Participant to the extent such
Benefit Plan provides for accelerated vesting of Restricted Stock.

(g)        The Committee, in its discretion, may accelerate vesting of all or
any portion of the Shares subject to this Award.

3.          General Provisions.

(a)        Employment or other Relationship.  This Agreement does not confer on
the Participant any right with respect to the continuance of employment or any
other relationship with the Company or any Subsidiary, nor will it interfere in
any way with the right of the Company or such Subsidiary to terminate such
employment or other relationship.  

(b)        Tax Withholding.  To permit the Company to comply with applicable
federal and state tax laws or regulations, the Company may take such action as
it deems appropriate to

2

 

--------------------------------------------------------------------------------

 



ensure that all federal and state payroll, income or other taxes required to be
withheld by the Company with respect to the Award made hereunder (the “Required
Withholdings”) are so withheld.  If the Company is unable to withhold the same,
the Participant agrees:  (i) to pay the Required Withholdings to the Company
promptly upon demand therefor, and (ii) that if the Participant fails to do so,
the Company, in its sole discretion, may either unilaterally transfer into its
own name from any certificates representing vested Shares subject to the Award
being held by the Company, the least number of Shares having a Fair Market Value
not less than the amount of the Required Withholdings, unilaterally reduce any
other compensation due to the Participant in the amount of the Required
Withholdings or any combination of the preceding such that the Required
Withholdings are satisfied.

(c)        2016 Equity Incentive Plan.  The Award evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
the Participant and is hereby incorporated into this Agreement.  This Agreement
is subject to and in all respects limited and conditioned as provided in the
Plan including, but not limited to, any provisions relating to the retroactive
amendment of Award Agreements and the “clawback” or repayment of amounts already
received in the event of a financial restatement affecting the Company.  All
defined terms of the Plan have the same meaning when used in this
Agreement.  The Plan governs this Award and, subject only to clause (d) below
(Construction), in the event of any questions as to the construction of this
Agreement or in the event of a conflict between the Plan and this Agreement, the
Plan governs, except as the Plan otherwise provides.

(d)       Construction.  Except as otherwise expressly set forth herein, the
terms used in this Agreement that are defined in the Plan have the same meanings
as in the Plan.  If the Award was granted to the Participant under the Company’s
Long Term Incentive Plan, another Benefit Plan of the Company or is otherwise
expressly subject to a Benefit Plan of the Company which covers the Participant,
such as an employment or severance agreement, the Award also will be subject to
the terms of such Benefit Plan.  This Agreement, the Plan and the Benefit Plans
will be construed in a consistent manner.  In the event of conflict between the
terms and conditions of this Agreement, the Plan and any of the Benefit Plans,
the order of precedence will be as follows:  (i) any Benefit Plan that
constitutes an employment or severance agreement; (ii) any Benefit Plan that
constitutes a long term incentive plan or other plan which covers equity awards
issued under the Plan; (iii) the Plan; and (iv) this Agreement.

(e)       Non-Assignability of Shares.  Except as may be permitted under Section
16(a) of the Plan, the Participant may not give, grant, sell, exchange, transfer
legal title, pledge, assign or otherwise encumber or dispose of the Shares,
other than by will or the laws of descent and distribution, prior to vesting of
the Shares in accordance with the terms of this Agreement.

(f)        Securities Laws.  The Participant agrees for the Participant, the
Participant’s heirs and the Participant’s legatees not to sell or otherwise
transfer any and all Shares subject hereto except in compliance with the
applicable provisions of the Securities Act of 1933, as amended from time to
time (the “Act”) and any other applicable legal requirements.  Further, the
Participant agrees that if the Participant’s sale of the Shares is at any time
not covered by an effective registration statement under the Act (it being
agreed that the Company will use its commercially reasonable best efforts to
cause a registration statement (so long as such registration statement may be
filed on Form S-8 or any substantially similar successor form) to

3

 

--------------------------------------------------------------------------------

 



be in effect during any period in which the same may be required in order to
permit the Participant to sell the Shares in the public market), the Company may
require the Participant to make such representations and agreements and furnish
such information, and the Company may take such additional actions, in each
case, as the Company may in its reasonable discretion deem necessary or
desirable to assure compliance by the Company, on terms acceptable to the
Company, with the provisions of the Act and any other applicable legal
requirements including, but not limited to, the placing of a “stop transfer”
order with respect to such Shares with its transfer agent or the placing of an
appropriate restrictive legend on the certificate(s) evidencing such Shares in
substantially the following form:

“The sale of the securities represented by this certificate has not been
registered under the Securities Act of 1933, and may not be sold or transferred
in the absence of an effective Registration Statement covering such sale or
transfer under the Securities Act of 1933 or an opinion of counsel to the
Company that registration is not required under said Act. In the event that a
Registration Statement becomes effective covering the securities or counsel to
the Company delivers a written opinion that registration is not required under
said Act, this certificate may be exchanged for a certificate free from this
legend.”

 

(g)        Binding Effect.  This Agreement, the Plan and, to the extent
applicable, a Benefit Plan, constitute the entire understanding between the
Participant and the Company regarding this Award.  Any prior agreements,
commitments or negotiations concerning this Award are superseded.  This
Agreement will bind and inure to the benefit of the parties and their permitted
successors and assigns.  By signing this Agreement, the Participant agrees to
all of the terms and conditions described in this Agreement and in the Plan. 

(h)        Data Privacy.    In order to administer the Plan, the Company may
process personal data about the Participant.  Such data includes but is not
limited to the information provided in this Agreement and any changes thereto,
other appropriate personal and financial data about the Participant such as home
address and business addresses and other contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.  By accepting this
Restricted Stock Award, the Participant gives explicit consent to the Company to
process any such personal data and also gives explicit consent to the Company to
transfer any such personal data to transferees and other persons designated by
the Company to assist in administering the Plan.

(i)         Clawback.  The Award under this Agreement is subject to the
Company’s Executive Compensation Clawback Policy as it may be amended or
supplemented from time to time, as well as to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder and
to similar rules and regulations under the laws of any other jurisdiction, all
to the extent determined by the Committee in its discretion to be applicable to
the Participant.

(j)         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New Jersey applicable to agreements
made and to be

4

 

--------------------------------------------------------------------------------

 



performed wholly within the State of New Jersey.  Use of the masculine or
feminine genders includes, as applicable, the neuter gender.

(k)        Counterparts.  This Agreement may be executed in duplicate
counterparts, each of which when so executed will be deemed to be an original
and both of which when taken together will constitute one and the same
instrument.  Either party may execute this Agreement by facsimile or electronic
signature.

[REMAINDER OF PAGE INTENTIONALLY BLANK]



5

 

--------------------------------------------------------------------------------

 



ACCORDINGLY, the parties hereto have caused this Agreement to be executed
effective as of the day and year first above written.

 

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

You are required to sign this Agreement at the space provided below and return
the signed Agreement to [_________] at the Company by [____________].  Failure
to sign and return this Agreement to by such date may, in the sole discretion of
the Company and without notice to you, cause the Restricted Stock Award to
become null and void.  By signing this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

 

ACKNOWLEDGED AND ACCEPTED

 

 

__________________________________

Participant

 

6

 

--------------------------------------------------------------------------------